Case 8:17-cv-01551-DOC-JDE Document 259 Filed 07/11/19 Page 1 of 3 Page ID #:16874



  1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
       jakro@kslaw.com
  2   AARON S. CRAIG (Bar No. 204741)
       acraig@kslaw.com
  3   KING & SPALDING LLP
      633 West Fifth Street, Suite 1600
  4   Los Angeles, CA 90071
      Telephone: (213) 443-4355
  5   Facsimile: (213) 443-4310
  6   JEFFREY S. BUCHOLTZ (pro hac vice)
       jbucholtz@kslaw.com
  7   MARISA MALECK (pro hac vice)
       mmaleck@kslaw.com
  8   KING & SPALDING LLP
      1700 Pennsylvania Avenue NW
  9   Washington, DC 20006
      Telephone: (202) 737-0500
 10   Facsimile: (202) 626-3737
 11   Attorneys for Plaintiff
      ALLERGAN USA, INC.
 12
 13
                               UNITED STATES DISTRICT COURT
 14
                           CENTRAL DISTRICT OF CALIFORNIA
 15
                                    SOUTHERN DIVISION
 16
 17
 18   ALLERGAN USA, INC.,                   Case No. 8:17-cv-01551-DOC-JDE
                                            The Honorable David O. Carter
 19          Plaintiff,
                                PLAINTIFF ALLERGAN USA, INC.’S
 20                       v.    SUPPLEMENTAL REQUEST FOR
                                JUDICIAL NOTICE IN SUPPORT OF
 21   IMPRIMIS PHARMACEUTICALS, MOTION FOR PERMANENT
      INC.,                     INJUNCTION
 22
                                            Date:       June 28, 2019
 23          Defendant.
                                            Time:       10:00 a.m.
 24                                         Place:      Courtroom 9D
 25
                                            Complaint Filed: September 7, 2017
 26
 27
 28
          ALLERGAN USA, INC.’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR
                                      PERMANENT INJUNCTION
Case 8:17-cv-01551-DOC-JDE Document 259 Filed 07/11/19 Page 2 of 3 Page ID #:16875



  1         TO THE COURT AND DEFENDANT AND ITS COUNSEL:
  2         PLEASE TAKE NOTICE that Allergan USA, Inc. (“Allergan”) hereby
  3   respectfully requests that the Court take judicial notice of the following document in
  4   connection with Allergan’s Motion for Permanent Injunction [Dkt. No. 234], taken
  5   under submission June 28, 2019.
  6         Exhibit B, FDA Warning Letter to Imprimis NJOF, LLC dated June 7, 2019,
  7   first posted to the FDA’s website on July 9, 2019 at http://www.fda.gov/inspections-
  8   compliance-enforcement-and-criminal-investigations/warning-letters/imprimis-njof-
  9   llc-553322-06072019.
 10         Basis for Judicial Notice. Pursuant to Federal Rule of Evidence 201, a court
 11   “may judicially notice a fact that is not subject to reasonable dispute because it (1) is
 12   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately
 13   and readily determined from sources whose accuracy cannot reasonably be
 14   questioned.” Fed. R. Evid. 201(d). It is well-established that a court “may also take
 15   judicial notice of documents available on a government agency’s website.” (Dkt. No.
 16   31, Page ID #:645 (Nov. 14, 2017 Order denying Imprimis’s motion to dismiss)
 17   (citing Gustavson v. Wrigley Sales Co., 961 F. Supp. 2d 1100, 1113 n.1 (N.D. Cal.
 18   2013)).) Accordingly, the Court may take judicial notice of Exhibit B, as it appears on
 19   the website of FDA.
 20         Relevance. This new evidence (in Imprimis’s possession at the time of the
 21   hearing, but not Allergan’s or the Court’s) is the latest FDA Warning Letter to
 22   Imprimis (its fifth warning letter since March 2017, and its eleventh overall citation
 23   since August 2016), and it is relevant to Allergan’s Motion for Permanent Injunction.
 24   In determining whether to issue a permanent injunction, courts take into account
 25   whether the public interest would not be disserved by a permanent injunction.
 26   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156-57 (2010); eBay Inc. v.
 27   MercExchange, LLC, 547 U.S. 388, 391 (2006). Exhibit B helps demonstrate that an
 28   injunction against Imprimis would be in the public interest, as it points out: (1)
                                                1
      ALLERGAN USA, INC.’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION FOR
                                      PERMANENT INJUNCTION
Case 8:17-cv-01551-DOC-JDE Document 259 Filed 07/11/19 Page 3 of 3 Page ID #:16876



  1   Imprimis’s continued use of bulk gatifloxacin is a violation of Section 503B; (2) a
  2   report Imprimis submitted to FDA in June 2017 wherein it was required to identify all
  3   drugs it compounded during the previous six month period omitted at least five of its
  4   formulations; (3) Imprimis failed to submit adverse event reports to FDA as required
  5   by section 503B, specifically a report about a patient being diagnosed with
  6   hemorrhagic occlusive retinal vasculitis (HORV) in both eyes after being administered
  7   Imprimis’s dropless therapy; (4) failure to follow Current Good Manufacturing
  8   Practice requirements in several respects, causing Imprimis’s drugs to be adulterated.
  9   More generally, the fact that FDA has found it necessary to send five separate warning
 10   letters to Imprimis just since March 2017 underscores Imprimis’s recalcitrance and,
 11   therefore, the need for a permanent injunction. See Motion for Permanent Injunction
 12   [Dkt. No. 234] at 5-8.
 13         Because Exhibit B, the FDA Warning Letter, is a proper subject of judicial
 14   notice, and because it is plainly relevant to Allergan’s Motion for Permanent
 15   Injunction, Allergan asks the Court to take judicial notice of it.
 16
 17   Dated: July 11, 2019                    KING & SPALDING LLP
 18
                                              By: /s/ Joseph N. Akrotirianakis
 19                                               JOSEPH N. AKROTIRIANAKIS
                                                  AARON S. CRAIG
 20                                               Attorneys for Plaintiff
                                                  ALLERGAN USA, INC.
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
      ALLERGAN USA, INC.’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION FOR
                                      PERMANENT INJUNCTION
